               Case 3:19-cv-05282-RBL Document 54 Filed 08/13/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        AARON WILLIAMS, et al.,                             CASE NO. C19-5282RBL
 9
                                Plaintiffs,                 ORDER DENYING MOTION TO
10              v.                                          STAY

11      PILLPACK LLC,

12                              Defendant.

13

14          THIS MATTER is before the Court on PillPack’s Motion to Stay the case pending the

15   United States Supreme Court’s decision in Facebook Inc. v. Duguid, No. 19-511, 2020 WL

16   3865252 (U.S. July 9, 2020) [Dkt. # 40]. Williams’ Motion to Certify the Class [Dkt. # 29] has

17   been filed but is not yet before the Court.

18          PillPack claims that Duguid may alter the viability of some of Plaintiff Williams’ claims.

19   Williams opposes a stay, arguing that his class is based on calls made using an ATDS or an

20   artificial or prerecorded voice without his consent.

21          The Court previously stayed a similar TCPA class action, awaiting SCOTUS’s decision

22   in Barr v. Am. Ass’n of Political Consultants, Inc., 140 S. Ct. 812 (2020) (“AAPC”). See Lacy v.

23   Comcast, Cause No. 19-cv-5007 RBL, Dkt. # 70.

24


     ORDER DENYING MOTION TO STAY - 1
              Case 3:19-cv-05282-RBL Document 54 Filed 08/13/20 Page 2 of 2



 1          But AAPC posed more of a threat to the viability of Lacy and Williams’ class actions—it

 2   posed an existential threat to the TCPA itself—than does Duguid. As Williams argues (and

 3   PillPack concedes), at least some of his claims will survive, regardless of the outcome of Duguid.

 4   This Court recently denied Comcast’s similar, second Motion to Stay in Lacy. For the same

 5   reasons, this Court will not stay this case on the chance the Supreme Court might in the future

 6   hobble a portion of Williams’ claims.

 7          The Court will not stay this TCPA class action pending the Supreme Court’s Facebook

 8   Inc. v. Duguid decision. PillPack’s Motion to Stay [Dkt. # 40] is DENIED.

 9          IT IS SO ORDERED.

10          Dated this 13th day of August, 2020.



                                                          A
11

12
                                                          Ronald B. Leighton
13                                                        United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO STAY - 2
